Citation Nr: 1747735	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for right knee instability prior to June 23, 2017.

2.  Entitlement to a rating in excess of 30 percent for post total right knee replacement beginning August 1, 2018.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1984 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision (notice sent August 2012) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a copy of the hearing transcript is associated with the record and has been reviewed.  In a July 2017 rating decision, the Veteran was awarded a 100 percent rating for right total knee replacement (previously rated as postoperative right knee osteochondritis dissecans, and right knee instability) effective June 23, 2017; a 30 percent rating is scheduled to be assigned effective August 1, 2018.


REMAND

The Veteran underwent a total right knee replacement on June 23, 2017 by a private orthopedic surgeon, Dr. J.J.R. at Baylor Scott and White Medical Center - Hillcrest.  A review of the Veteran's record reveals no record of the actual reported right total knee replacement surgery.  Nor is it shown by the record that any attempt has been made to obtain such records.  Medical documents relating to the right total knee replacement surgery that are of record include "After Visit Summary and Discharge Instructions" but not the actual operative report.  On remand, an attempt should be made to obtain records pertaining to the Veteran's June 23, 2017 right total knee replacement by Dr. J.J.R. and any other treatment records (not already associated with the record) from Dr. J.J.R.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  The AOJ should attempt to obtain records pertaining to the Veteran's June 23, 2017 total knee replacement by Dr. J.J.R. at Baylor Scott and White Medical Center - Hillcrest, as well as any treatment records of Dr. J.J.R. pertaining to the Veteran's right knee disability not already associated with the record.  Obtain any necessary authorizations from the Veteran.  

2.  After completing the above action, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, return the Veteran's record to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




